Title: Thomas Jefferson to Nathaniel Ellicott, 24 March 1811
From: Jefferson, Thomas
To: Ellicott, Nathaniel


          
            Sir
            Monticello Mar. 24. 11
          
          I avail myself of the partial acquaintance between us to which a former occasion gave birth to ask the favor of some information interesting to me. I am desirous of erecting a mill or machine for pulverising plaister of Paris on a small scale, to be moved by water. I remember your being kind enough to shew me your mill once but I do not retain it’s construction in my memory. I think it was on the principle of the powder mill, with pestles lifted by cogs inserted in a horizontal shaft, & falling by their own weight on the stone placed in a trough. was it a single trough common to all the pestles or was there a distinct trough to each pestle? what the size of the trough? the dimensions and weight of the pestle & of what material, wood or iron, made? the length of the cog inserted into the shaft to lift the pestle, & of that inserted in the handle of the pestle? at what distance is the pestle placed from the side of the shaft? how many cogs to each pestle, or in other words how many strokes does the pestle give for each revolution of the water-wheel? how near are the pestles to one another? how high are they lifted? is this pounding the only operation necessary, or are there any other previous or subsequent operations? some idea of the quantity pounded by each pestle in a given time, and indeed I am ignorant of every thing about it, even of the outlines of the framing in which the works are contained and confined: so that the more extensive the information you will be so good as to give me, and the more minute, the greater will be the obligation, and especially adapting your advice to the small scale to which I shall confine myself. there will not be offered more than 40. or 50. tons a year for grinding. half that quantity has already destroyed an excellent pair of mill stones for me, so that I am tired of that mode. I propose to place an overshot wheel for this machine, below the water wheel (an overshot) of my mill, to recieve it’s water by a prolongation of the same water-trough, & to be in operation only when the grist mill is idle.
          
          I hope you will excuse the trouble I thus propose to you andbe assured of the thankfulness with which it will be recieved and of my esteem and respect.
          
            Th:
            Jefferson
        